DETAILED ACTION
The Request for Continued Examination (RCE) filed 01/31/22 has been entered.  Claims 1-7 are still pending.  No amendments were submitted.  Despite Applicant’s arguments, the previous 103 rejections are maintained as detailed below.  Hence, this action is made Final.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Farr in view of Thomas 
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr (U.S. Patent No. 6,648,109) (previously cited) in view of Thomas (U.S. Patent No. 1,313,763) (previously cited).  Farr is directed to an externally adjustable internal bypass shock absorber.  See Abstract.  Thomas is directed to a shock absorber.  See Abstract.  
Claim 1: Farr discloses a vehicle suspension damper [Fig. 2] comprising: a cylinder (14) and a piston assembly (24), wherein said piston assembly comprises a piston having a first side (22a) and a second side (22b), said piston including a compression flow path formed through said piston, said piston including a rebound flow path formed through said piston [see col. 2, lines 65-67 (fluid also flows back and forth between the rebound 22b and compression 2a sides via disc valves through the piston 24”)]; a working fluid within said cylinder; a bypass cylinder (12) surrounding said cylinder and defining a cylindrical bypass channel (16) having a central axis which is approximately colinear with a central axis of said cylinder [see Fig. 2; col. 3, lines 43-45 (“the flow gap 16 has a constant and uniform width between the inner 14 and outer 12 cylinders”)], said cylindrical bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said compression flow path formed through said piston during a compression stroke of said piston and without traversing said rebound flow path formed through said piston during a rebound stroke of said piston; an adjustable bypass port (26) fluidly coupling an interior of said cylinder and said cylindrical bypass channel; and an actuator (36) for adjusting a flow of said working fluid through said adjustable bypass port.  See Fig. 2. 
Farr discloses all the limitations of this claim except for the use of a “bypass valve.”  Thomas similarly discloses a vehicle suspension damper [Figs. 1, 2] comprising: a cylinder (5) and a piston assembly (12, 13) and a bypass cylinder (6) surrounding said cylinder and defining a bypass channel (7) having a central axis which is approximately collinear with a central axis of said cylinder, wherein there is an adjustable bypass port (19-22, 32-33) fluidly coupling an interior of said cylinder and said bypass channel; and a bypass valve (23) slidably disposed within said cylindrical bypass channel, said bypass valve configured for, upon actuation of an actuator (28, 35) coupled with said bypass valve, adjusting a flow of said working fluid through said adjustable bypass port.  See Figs. 1, 2.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the “bypass valve” because Farr is also concerned with adjusting flow in the bypass channel of a twin tube shock absorber by altering the channel’s size, and Thomas uses a valve means that effectively achieves the same function of adjusting damping by varying the flow path into and through the bypass channel. 
Claim 2: Thomas discloses that the bypass valve (23) further comprises: a threaded plug (threaded portions of 28, 35) coupled with said actuator, wherein said threaded plug is configured for being angularly displaced within said cylindrical bypass channel (7) about a longitudinal axis of said threaded plug relative to said piston (13) in response to an operation of said actuator; a rod (26) disposed adjacent to said threaded plug, wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug; and a sleeve (23) coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to said flow of said working fluid through said adjustable bypass port (19-22, 32-33).  See Figs. 1, 2. 
Claim 3: Thomas discloses that said actuator comprises a thumb wheel (knob on 76) secured onto said threaded plug.  See Figs. 1, 2 (knob on 28). 
Claim 4: Thomas discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: a closure of said adjustable bypass port, thereby stopping said flow of said working fluid.  See Fig. 1 (varying the position of wedge member 78, 23 fully closing 21, 22 and 19a).  
Claim 5: Thomas discloses that said adjusting said flow of said working fluid through said adjustable bypass port comprises: fully opening of said adjustable bypass port, thereby allowing said flow of said working fluid.  See Fig. 1.
Claim 6: Thomas discloses said adjusting said flow of said working fluid through said adjustable bypass port comprises: partially opening of said adjustable bypass port, thereby enabling a partial flow of said working fluid.  See Fig. 1 (varying the position of wedge member 78, 23 partially obstructing 21, 22 and 19a).  
Claim 7: Thomas discloses that said actuator further comprises: a remotely operable actuator which extends to a position outside of said vehicle suspension damper, such that said remotely operable actuator is enabled to be turned from said outside of said vehicle suspension damper.  See Fig. 1 (knob on 28).
Response to Arguments
Applicant’s arguments filed 01/31/22 with respect to claim(s) 1-7 have been considered but are not persuasive. 
Applicant first contends that Farr does not disclose the limitation of “a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel having a central axis which is approximately colinear with a central axis of said cylinder.”  See Remarks, pages 6-7.  In response, Figure 2 of Farr properly depicts and description column 3, lines 38-49 properly describes a prior art twin tube system meeting this limitation.  Specifically, the outer cylinder 12 with an “equal thickness” throughout its circumference is concentric with inner cylinder 14, such that the bypass channel 16 therebetween is of “constant and uniform width.”  See col. 3, lines 38-49.  Applicant does not address the citations in the rejection at all, hence the Remarks amount to conclusory statements, which are ultimately unpersuasive.  It should further be noted that this limitation is clearly disclosed in the teaching reference Thomas as well.  See Fig. 2. 
Second, Applicant contends that since fluid in the Farr twin tube device allegedly “must always be able to flow between the inner and outer cylinders of the device to function at all” (i.e., in the flow gap 16), it could not possibly disclose a valve in that gap/channel.  See Remarks, page 7.  In response, first, flow does NOT have to always pass through the flow gap 16 since it may pass through the piston (24).  Second, just as the Farr device employs varied circumferences of the inner wall of the outer cylinder to alter flow in the bypass channel 16, a bypass valve in this channel may act as an alternative to achieve this desired functionality.  It is entirely unclear why Applicant believes including employing a bypass valve in Farr “would render Farr inoperable.”  See Remarks, page 7.
Finally, Applicant alleges that Thomas does not disclose a piston with a compression flow path and rebound flow path through the piston.  See Remarks, pages 7-8.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  If this feature was present in Thomas it could arguably be used as a 102 reference on claim 1.  Thomas is used solely as a teaching reference that a bypass valve can be employed to alter the flow characteristics in the bypass channel between concentric cylinders in a twin tube shock absorber. Thomas could alternatively be used as a base reference with Farr as the teaching reference disclosing the limitation of a piston with a compression flow path and rebound flow path through the piston. 
The Examiner strongly encourages clarifying amendments, or at least a telephone conversation to discuss how the prior art reads on the claim language.  An attempt was made to contact Applicant’s attorney to discuss the traversal and understand Applicant’s arguments/Remarks, a voicemail was left but the call was not returned.  For the foregoing reasons, all pending claims remain rejected as detailed above.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        February 3, 2022